Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant's preliminary amendments filed on 08/23/19 have been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “504” has been used to designate both “housing” and “housing opening”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: it is not clear what the term “ad jut” means. For examination purposes, examiner assumes that it means “to jut”.
Appropriate correction or clarification/explanation is required.

Claim Objections
Claim 19 is objected to because of the following informalities: it is unclear if the combination refers to “any combination thereof” of the four (4) listed fluids or if the combination refers to the requirement of comprising all four listed fluids. It is suggested to amend the claim to recite: “wherein the dissolution fluid [[is]] comprises at least one of a brine, water, oil, or acid.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by foreign patent document Moen et al. WO2017053335 (cited in 08/23/19 IDS).
Regarding independent claim 1, Moen discloses, in Figures 1-2 and 5,
A well system (well system 20) comprising:
a production tubing (tubular completion string 22);

a ball check valve (the portion of check valve 48 that is outside of the drawn boundary as indicated by the labeled Figure 5) disposed between the flow control device and the production tubing to restrict flow (check valve 48 is fluidly disposed in series between ICD 44 and the longitudinal bore of string 22) into the production tubing through a port (outlet 62) in the flow control device, wherein the ball check valve comprises a housing (the portion of check valve housing 80 as indicated by the labeled Figure 5) and a ball (dissolvable/degradable check valve ball 76; [0043] dissolvable/degradable).

    PNG
    media_image1.png
    827
    876
    media_image1.png
    Greyscale

Labeled Figure 5: The examiner-drawn boundary indicates the boundary between the flow control device and the check valve.

Regarding claim 2, Moen discloses wherein the ball creates a seal against the flow control device (valve seat 78 is part of the ICD 44 as indicated by the labeled Figure 5).



Regarding claim 4, Moen discloses wherein the ball is disposed within the check valve internal chamber (see labeled Figure 5).

Regarding claim 5, Moen discloses wherein the inlet is disposed along a wall of the check valve internal chamber, wherein the outlet is disposed along an opposing wall of the check valve internal chamber from the inlet (see labeled Figure 5).

Regarding claim 6, Moen discloses wherein the ball comprises a dissolvable material (dissolvable/degradable check valve ball 76; [0043] dissolvable/degradable).

Regarding claim 9, Moen discloses wherein the flow control device is an autonomous inflow control device (Fig. 5; autonomous inflow control device 46).

Regarding independent claim 10, Moen discloses, in Figures 1-2 and 5, the invention substantially the same as described above in reference to independent claim 1, and
A method of controlling flow of fluids (Fig. 1-2 and 5), comprising:
Injecting ([0017] “pumped”) a fluid into a production tubing (tubular completion string 22), wherein a flow control device (the portion of inflow control device assembly 44 (ICD 44) as indicated by the labeled Figure 5) is disposed on the production tubing, wherein a ball check valve (the portion of check valve 48 that is outside of the drawn boundary as indicated by the labeled Figure 5) is disposed between the flow control device and the production tubing to restrict flow (check valve 48 is fluidly disposed in series between ICD 44 and the longitudinal 
actuating the ball check valve (Fig. 5; [0017] “prevents” pumped fluid from flowing to the formation through the valve).

Regarding claim 11, Moen discloses wherein the ball check valve comprises a housing (the portion of check valve housing 80 as indicated by the labeled Figure 5) and a ball (dissolvable/degradable check valve ball 76; [0043] dissolvable/degradable).

Regarding claim 12, Moen discloses wherein the actuating the ball check valve comprises displacing the ball within the housing (Fig. 5; [0017] “prevents” pumped fluid from flowing to the formation through the valve).

Regarding claim 13, Moen discloses wherein the displacing the ball comprises creating a seal that restricts the fluid from flowing through the ball check valve to the flow control device (Fig. 5; [0017] “prevents” pumped fluid from flowing to the formation through the valve; valve seat 78).

Regarding claim 14, Moen discloses further comprising breaking the seal when a second fluid flows from a subterranean formation to the flow control device and into the ball check valve (Fig. 5; [0017] “allow inflow of well fluids while blocking outflow”).

Regarding independent claim 16, Moen discloses, in Figures 1-2 and 5, the invention substantially the same as described above in reference to independent claims 1 and 10, and
A method of controlling flow of fluids (Fig. 1-2 and 5), comprising:

actuating the ball check valve (Fig. 5; [0017] “prevents” pumped fluid from flowing to the formation through the valve), wherein the actuating the ball check valve comprises displacing the dissolvable ball within the housing (Fig. 5; [0017] “prevents” pumped fluid from flowing to the formation through the valve), wherein the displacing the dissolvable ball comprises of creating a seal that restricts the flow of the first fluid from the production tubing to the flow control device (Fig. 5; [0017] “prevents” pumped fluid from flowing to the formation through the valve; valve seat 78).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over foreign patent document Moen et al. WO2017053335 (cited in 08/23/19 IDS) in view of Doud et al. US20180273440.
Regarding claim 7, Moen teaches the invention substantially as claimed as described above, but is silent regarding the particular material in which the dissolvable material comprises at least one material selected from the group consisting of an aluminum alloy, a magnesium alloy, a calcium alloy, and an aliphatic polyester material.
Doud teaches, in Figures 1-2, a dissolvable ball comprising a core material with a magnesium alloy for the purpose of providing the desired dissolution rate in wellbore applications so that further wellbore operations can be performed that do not require the use of the ball (Doud; Fig. 1-2; [0005] wellbore applications; [0008] magnesium alloy; [0042] layers of magnesium alloy and magnesium composite material). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the dissolvable material as taught by Moen to be magnesium alloy as taught by Doud for the purpose of providing the desired dissolution rate in wellbore applications so that further wellbore operations can be performed that do not require the use of the ball (Doud; Fig. 1-2; [0005] wellbore applications; [0008] magnesium alloy; [0042] layers of magnesium alloy and magnesium composite material).

Regarding claim 8, modified Moen teaches the invention substantially as claimed as described above, but is silent regarding wherein the ball further comprises at least one additional material selected from the group consisting of iron, copper, nickel, tin, tungsten, and carbon to increase a standard state reduction potential of the ball.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the ball as taught by modified Moen to include iron, tungsten, copper, or nickel particles in the matrix of the magnesium alloy as taught by Doud for the purpose of binding the particles of the matrix of magnesium alloy (Doud; Fig. 1-2; [0014] matrix of magnesium alloy and iron, tungsten, copper, or nickel particles; [0015] reactive binder materials; [0042] layers of magnesium alloy and magnesium composite material).

Regarding claim 15, Moen teaches the invention substantially as claimed as described above, but is silent regarding the particular material in which the ball comprises at least one material selected from the group consisting of polyurethane, natural rubber, rubber modified polymers, high impact polystyrene, and acrylic rubber.
Doud teaches, in Figures 1-2, a dissolvable/degradable ball with a surface layer that comprises polyurethane for the purpose of providing the desired degradation response (responsive to downhole temperature) in wellbore applications so that further wellbore operations can be performed that do not require the use of the ball (Doud; Fig. 1-2; [0005] wellbore applications; [0051] polyurethane, degradation at elevated temperature). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the ball as taught by Moen to comprise a surface polyurethane layer as taught by Doud for the purpose of providing the desired degradation response (responsive to downhole temperature) in wellbore applications so that further wellbore .

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over foreign patent document Moen et al. WO2017053335 (cited in 08/23/19 IDS) in view of Marcin et al. US20170175487.
Regarding claims 17-20, Moen teaches the invention substantially as claimed as described above, but is silent regarding:
injecting a dissolution fluid into the production tubing to contact the dissolvable ball, wherein the dissolution fluid comprises an electrolyte;
wherein the dissolvable ball dissolves due to galvanic corrosion in response to contact with the dissolution fluid, wherein the seal breaks;
wherein the dissolution fluid is a brine, water, oil, acid, or combination thereof;
wherein the dissolvable ball comprises at least one material selected from the group consisting of an aluminum alloy, a magnesium alloy, a calcium alloy, and an aliphatic polyester material.
Marcin teaches:
“When it is desired to corrode the core 154, a suitable electrolyte solution such as acid or brine may then be pumped into contact with the plug 10 to corrode the core 154” (Marcin; [0114]; [0115] core 154; [0118] pump acid/brine electrolyte solution to corrode);
the core 154 dissolves by galvanic corrosion in response to contact with acid/brine (Marcin; [0115-0116] galvanic corrosion; [0118] pump acid/brine electrolyte solution to corrode);
the core 154 comprises magnesium alloy (Marcin; [0115] magnesium alloy);
for the purpose of providing selective temporary flow control for wellbore operations in which flow control valves can be selectively degraded to permanently remove the valves from service in the wellbore when they are no longer operationally needed (Marcin; [0057]; [0058] 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Moen to include injecting electrolyte acid dissolution fluid to dissolve the magnesium alloy ball by galvanic corrosion which breaks the seal as taught by Marcin for the purpose of providing selective temporary flow control for wellbore operations in which flow control valves can be selectively degraded to permanently remove the valves from service in the wellbore when they are no longer operationally needed (Marcin; [0057]; [0058] stimulating operations such as acidizing or fracturing may require temporary valve operation prior to production operations, but the temporary valves may no longer be required for production operation purposes after the stimulating operations have been completed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Lloyd US2340481 teaches, in Fig. 1-4, a valve element 30.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	02/24/21